DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3-10, and 12-23 stand rejected under Section 112(a).  Claim 4 stands rejected under Section 112(b).  Claims 20 and 23 stand objected to for informalities.  The drawings stand objected to.  Claims 2 and 11 were previously canceled.  Claims 24-27 stand withdrawn.
Applicants amended claims 1, 20, and 23 and canceled claim 4.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objection: Applicants’ amendments to claim 1 render moot the previously noted drawing objection.  Therefore, the drawing objection is withdrawn as moot.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ cancellation of claim 4 renders moot the Section 112(b) rejection.  Therefore, the Section 112(b) rejection is withdrawn as moot.
Section 112(a) rejection: Applicants’ amendment to claim 1 addresses the Section 112(a) rejection and is accepted and entered.  No new matter has been added.  The Section 112(a) rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sanders, U.S. Pat. Pub. No. 2010/0264548, Figures 1-12.
Sanders, Figure 1: 
    PNG
    media_image1.png
    227
    460
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    218
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    212
    460
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    468
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    222
    467
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    237
    464
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    266
    471
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    264
    463
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    274
    485
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    290
    483
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    262
    462
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    254
    466
    media_image12.png
    Greyscale

Regarding claim 1: Sanders Figures 1-12 disclose a semiconductor device, comprising: a semiconductive substrate (20/20’) including a first surface (23) and a backside surface (22/22’) opposite the first surface (23); a stacked through-silicon via (40, 36), including a plurality of stacked through-silicon via first portions (36) that 
Regarding claim 5, which depends from claim 1: Sanders discloses that the metallization (61, 62, 63) includes an interconnect surface.  Id. ¶ 22.
Regarding claim 9, which depends from claim 1: Sanders discloses the stacked through-silicon via is a first stacked through-silicon via in the semiconductive substrate, further including a subsequent stacked through-silicon via that communicates from the backside surface to the first surface.  Id. ¶ 25.
Regarding claim 10, which depends from claim 1: Sanders discloses that the plurality of stacked through-silicon via first portions (36) are within a lateral footprint of the stacked through-silicon via second portion (40).  Id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, and further in view of Oganesian, U.S. Pat. Pub. No. 2012/0068330, Figure 1.
Oganesian Figure 1:
    PNG
    media_image13.png
    349
    488
    media_image13.png
    Greyscale

Regarding claim 1: Sanders, in stating that vias (30)—which later form stacked through-silicon via first portions (36)—are spaced at locations “within or near” device regions (26), Sander specification ¶ 19, discloses a keep-out region on the first surface that surrounds and is adjacent the stacked through-silicon via first portions (36) when the vias (30) are formed near separate device regions (261, 262).  To the extent that Sanders does not disclose this limitation, Oganesian Figure 1, directed to a stacked through silicon via with a first portion (60) and a second portion (80), the first portion (60) being smaller than the second portion (80), wherein the semiconductive substrate (20) includes at least one active semiconductive region (23) derived from the first surface (21); and a keep-out region (region between active semiconductive region (23) and first portion) on the first surface (21) that surrounds and is adjacent the stacked 
Regarding claims 5, 9, and 10, which each depend from claim 1: The rejections of these claims is incorporated by reference from above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders, or Sanders in view of Oganesian, and further in view of Lee, U.S. Pat. Pub. No. 2014/0057430, Figure 30.
Lee Figure 30:
    PNG
    media_image14.png
    426
    555
    media_image14.png
    Greyscale

Regarding claim 3, which depends from claim 1: Sanders does not disclose that the stacked through-silicon via includes a stacked through-silicon via third portion between the stacked through-silicon via first and second portions, and wherein the stacked through-silicon via third portion has a lateral dimension larger than the stacked through-silicon via first portions and a lateral dimension smaller than the stacked through-silicon via second portion. 
.
Allowable Subject Matter
Claims 6-8 and 12-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “a subsequent semiconductive unit mated at the interconnect surface, wherein the stacked through-silicon via is coupled to the subsequent semiconductive unit at the interconnect surface”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “a subsequent semiconductive unit mated at the interconnect surface, wherein the stacked through-silicon via is coupled to the 
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “a small-metallization via in the metallization that contacts the stacked through-silicon via first portion, and that penetrates the metallization from a small metallization, metal-zero (M0) to at least to a small metallization Mn-1”, in combination with the remaining limitations of the claim.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “wherein the first and third stacked through-silicon vias are coupled by silicon metal routing, and where the first and third stacked through-silicon vias are selected from the group consisting of power, ground and signal stacked through-silicon vias, and wherein the second stacked through-silicon via is differently selected from the power, ground and signal through-silicon vias”, in combination with the remaining limitations of the claim.
With regard to claims 13-18: The claims have been found allowable due to their dependency from claim 12 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “wherein the first and third stacked through-silicon vias are coupled by silicon metal routing, wherein the second and fourth stacked through-silicon vias are coupled by a different silicon metal routing, wherein the first and third stacked through-silicon vias are selected from the group consisting of power, ground and signal stacked through-silicon vias, and wherein the second and fourth stacked 
With regard to claims 20-23: The claims have been found allowable due to their dependency from claim 19 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897